Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 21, 2004, convicting defendant upon his plea of guilty of two counts of the crime of attempted rape in the third degree.
Defendant was charged with two counts of rape in the third degree after he had sexual intercourse with a female under the age of 17. He pleaded guilty to two counts of attempted rape in the third degree in full satisfaction of the charges and executed a general waiver of his right to appeal. He was subsequently sentenced, in accordance with the plea agreement, to two concurrent terms of one year in jail, prompting this appeal.
Appellate counsel has made an application to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record, appellate counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*777Cardona, P.J., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.